DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Final action is in response to the applicant’s amendment of October 11, 2022. 
Claims 1-20 are pending and have been considered as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments/amendments with respect to the objection to the claims have been fully considered and are persuasive.  Therefore, the objection to the claims has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claim 20 under 35 USC §112(b) have been fully considered and are persuasive. Therefore, the rejection of claim 20 under 35 USC §112(b) has been withdrawn.
Applicant’s arguments/amendments with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered and are not persuasive. 
Specifically, applicant argues:
The amended independent claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind, or by a human using a pen and paper. Amended claim 1 recites limitations of "receiving, by an on-board unit deployed on a vehicle end, broadcast information sent by a road side unit, the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit, wherein the sending time is time at which the broadcast information is sent by the road side unit; calculating, by an on-board computing unit deployed on the vehicle end, a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit; and matching, by the on-board computing unit deployed on the vehicle end, the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle". These limitations explicitly require that the method is implemented by a vehicle, and these limitations reflect vehicle positioning and an improvement to the field of vehicle navigation positioning technology. For example, these limitations are recited such that the high-precision positioning of the vehicle can be achieved in a case where no satellite signal is received (see paragraph [0055], for example). Thus, there is no reasonable interpretation of amended independent claim 1 in which the recited method can be performed solely in the human mind, or by a human using a pen and paper, such that the limitations recited in amended claim 1 integrates alleged abstract idea into a practical application. The amended claim 1 is therefore not directed to a judicial exception (i.e., an abstract idea), under Step 2A of the test for subject matter eligibility (see M.P.E.P. 2106.04). 
Moreover, even if the Examiner should persist in contending that the amended claim 1 could somehow be interpreted as being directed to an abstract idea, the amended claim 1 recites significantly more than an abstract idea, and is integrated into a practical application (see M.P.E.P. 2106.04(d)). As is disclosed in the specification of the present application (see paragraph [0055], for example), the limitations explicitly recited in amended claim 1 improve the vehicle navigation positioning technology (e.g., achieving the high-precision positioning of the vehicle ed in a case where no satellite signal is received) and involve much more than just "applying" steps to a general purpose computer to perform an abstract idea. Therefore, amended claim 1 recites "significantly more" than an abstract idea, under SME Step 2B.

The Examiner’s Response 
The Examiner has carefully considered applicant’s arguments and respectfully disagrees. Applicant asserts that the amended independent claim is not directed to an abstract idea because the amended independent claim 1 recites limitations that cannot be interpreted as being able to be performed in the human mind, or by a human using a pen and paper. However, the Examiner respectfully disagrees. While applicant asserts the steps in claim 1, such as ‘calculating, by an on-board computing unit deployed on the vehicle end, a horizontal distance …’ and ‘matching, by the on-board computing unit deployed on the vehicle end, the horizontal distance …’ could not be performed in the human mind, under its broadest reasonable interpretation, these limitations can reasonably be performed/calculated by a human mentally or with aid of pen and paper. Although, the claim recites the limitation of ‘receiving, by an on-board unit deployed on a vehicle end, broadcast information sent by a road side unit …’, the additional details do not alter the performance of the limitation. The receiving step does not elevate this limitation from insignificant extra-solution data gathering. The claims as a whole merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.
Applicant argues that, ‘these limitations explicitly require that the method is implemented by a vehicle, and these limitations reflect vehicle positioning and an improvement to the field of vehicle navigation positioning technology.’ The Examiner respectfully disagrees with this argument because the applicant is not making a claim to improving the vehicle navigation positioning technology and there is no improvement in the functioning of the vehicle navigation positioning technology itself, therefore the claim does not recite additional elements that amount to significantly more than the judicial exception.
Regarding the use of an on-board unit, an on-board computing unit, at least one processor, or a memory to perform these steps, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP §2106.05).  In particular, the processor is recited at a high-level of generality (i.e., as a generic processor for performing a generic computer function of generating information, deriving information, performing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the rejection of such claims under 35 USC § 101 rejection is maintained herein.
Examiner notes that the rejection has been modified reflecting the amendments most recently submitted by applicant.
Applicant’s arguments/amendments with respect to the rejection of claims under 35 USC 103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 8, and 15 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 8, and 15 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 8, and 15) recite the limitation of calculating a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit; and matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at the broadcast information and calculates the horizontal distance between the vehicle and the road side unit; and a person observing the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information and determines/obtains location information of the vehicle.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply calculating a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit; and matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle in his/her mind or by a human using a pen and paper. The mere nominal recitation of an on-board unit (claim 1), an on-board computing unit (claim 1), at least one processor (claim 8), a memory (claim 8), or a non-transitory computer-readable storage medium (claim 15) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 8, and 15 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving broadcast information sent by a road side unit, the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit, wherein the sending time is time at which the broadcast information is sent by the road side unit, an on-board unit (claim 1), an on-board computing unit (claim 1), at least one processor (claim 8), a memory (claim 8), and a non-transitory computer-readable storage medium (claim 15). The receiving step is recited at a high level of generality (i.e. as a general means of receiving data) and amount to no more than data gathering, which is a form of extra solution activity. The on-board unit in claim 1, on-board computing unit in claim 1, at least one processor in claim 8, memory in claim 8, and non-transitory computer-readable storage medium in claim 15 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The on-board unit, on-board computing unit, at least one processor, memory, and non-transitory computer-readable storage medium are recited at a high level of generality and merely automate the calculating and matching steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 8, and 15 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8, and 15 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-7 and 20 depend from claim 1, claims 9-14 depend from claim 8, and claims 16-19 depend from claim 15. 
Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al., US 2020/0077238 A1, hereinafter referred to as Alexander, in view of RAMASAMY, US 2017/0277960 A1, hereinafter referred to as RAMASAMY, and further in view of UKAI, JP 5472034 B2, hereinafter referred to as UKAI, respectively.
As to claim 1, Alexander teaches a vehicle infrastructure cooperative positioning method, comprising: receiving, by an on-board unit deployed on a vehicle end, broadcast information sent by a road side unit (see at least paragraphs 35-40 regarding a position engine is provided for receiving the range measurements, known location of the RSUs which are used to calculate the range measurements, and additional information for accurately calculating the position of the vehicle. See also at least FIG. 3 and paragraphs 50-54 regarding the OBU of Car X, Alexander).
Alexander does not explicitly teach the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit, wherein the sending time is time at which the broadcast information is sent by the road side unit; or calculating, by an on-board computing unit deployed on the vehicle end, a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit.
However, RAMASAMY teaches the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit, wherein the sending time is time at which the broadcast information is sent by the road side unit (see at least paragraph 31 regarding where the computing device 510 receives a signal from a first signal source. For example, the computing device 510 may receive a signal from a wireless access point. See also at least paragraphs 45-46 regarding the computing device 510 may determine a time of arrival (“TOA”) of a radio signal. In one such example, the computing device 510 receives a transmission time from the wireless AP and determines a time at which the signal was received by the computing device 510 based on a common time base, such as a GNSS time base like the Global Positioning System (“GPS”) or the Global Orbiting Navigation Satellite System (“GLONASS”), to which the computing device 510 and the wireless AP 140 are synchronized. See also at least paragraphs 49-52. See also at least claim 27); and calculating, by an on-board computing unit deployed on the vehicle end, a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit (see at least FIGS. 5-6 and paragraphs 19 and 45-47 regarding the computing device 510 may determine a distance to the first device based on an AOA with respect to the first device).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RAMASAMY which teaches the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit, wherein the sending time is time at which the broadcast information is sent by the road side unit and calculating, by an on-board computing unit deployed on the vehicle end, a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit with the system of Alexander as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of having the broadcast information comprising sending time, a height of the road side unit and location information of the road side unit, wherein the sending time is time at which the broadcast information is sent by the road side unit and calculating, by an on-board computing unit deployed on the vehicle end, a horizontal distance between a vehicle and the road side unit according to reception time and the sending time of the broadcast information and the height of the road side unit and would have predictably applied it to improve the system of Alexander.
Alexander, as modified by RAMASAMY, teaches the computing device 510 may determine a distance to the first device based on an AOA with respect to the first device (see at least paragraphs 46-50, RAMASAMY). Further, the computing device may receive location information of the wireless AP, such as GNSS coordinates or position information with respect to a road surface. And the computing device 510 may then compare the received lane of travel information with information provided by the lane map to confirm that the determined lane of travel corresponds correctly with the information provided by the lane map (see at least paragraphs 52-55, RAMASAMY), however, Alexander, as modified by RAMASAMY, does not explicitly teach matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle.
However, such matter is taught by UKAI (see at least paragraphs 26-29 regarding the map matching process calculates the current position of the vehicle based on the signals output from the sensor for autonomous navigation and the sensor for satellite navigation of the position detector 11, and projects the calculated current position onto the road position in the map data. By doing (pulling back), it is a process of identifying the road on which the vehicle is traveling and the vehicle position on the road).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UKAI which teaches matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle with the system of Alexander, as modified by RAMASAMY, as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of matching the horizontal distance between the vehicle and the road side unit, and the location information of the road side unit with map information to obtain location information of the vehicle and would have predictably applied it to improve the system of Alexander as modified by RAMASAMY.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Alexander does not explicitly teach calculating a linear distance between the vehicle and the road side unit according to the reception time and the sending time; or calculating the horizontal distance between the vehicle and the road side unit according to the height of the road side unit and the linear distance between the vehicle and the road side unit.
However, RAMASAMY teaches calculating a linear distance between the vehicle and the road side unit according to the reception time and the sending time (see at least paragraphs 45-46 regarding the computing device 510 may determine a time of arrival (“TOA”) of a radio signal. In one such example, the computing device 510 receives a transmission time from the wireless AP and determines a time at which the signal was received by the computing device 510 based on a common time base, such as a GNSS time base like the Global Positioning System (“GPS”) or the Global Orbiting Navigation Satellite System (“GLONASS”), to which the computing device 510 and the wireless AP 140 are synchronized. The computing device 510 can then determine the distance by multiplying the speed of light by the difference between the time of arrival and the transmission time); and calculating the horizontal distance between the vehicle and the road side unit according to the height of the road side unit and the linear distance between the vehicle and the road side unit (see at least paragraphs 45-46 regarding  a vehicle travelling in lane 310 will measure a distance that is the hypotenuse of a right triangle formed by the lateral distance along the road surface from the hypothetical car to a point directly beneath the wireless AP 350, and the vertical distance from the road surface to the wireless AP 350).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RAMASAMY which teaches calculating a linear distance between the vehicle and the road side unit according to the reception time and the sending time and calculating the horizontal distance between the vehicle and the road side unit according to the height of the road side unit and the linear distance between the vehicle and the road side unit with the system of Alexander as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of calculating a linear distance between the vehicle and the road side unit according to the reception time and the sending time and calculating the horizontal distance between the vehicle and the road side unit according to the height of the road side unit and the linear distance between the vehicle and the road side unit and would have predictably applied it to improve the system of Alexander.
As to claim 3, Alexander does not explicitly teach calculating transmission time of the broadcast information according to the reception time and the sending time; or calculating the linear distance between the vehicle and the road side unit according to the transmission time and a transmission speed of the broadcast information.
However, RAMASAMY teaches calculating transmission time of the broadcast information according to the reception time and the sending time (see at least paragraphs 45-46 regarding the computing device 510 can then determine the distance by multiplying the speed of light by the difference between the time of arrival and the transmission time); and calculating the linear distance between the vehicle and the road side unit according to the transmission time and a transmission speed of the broadcast information (see at least paragraphs 32-35. See also at least paragraphs 45-46).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RAMASAMY which teaches calculating transmission time of the broadcast information according to the reception time and the sending time and calculating the linear distance between the vehicle and the road side unit according to the transmission time and a transmission speed of the broadcast information with the system of Alexander as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of calculating transmission time of the broadcast information according to the reception time and the sending time and calculating the linear distance between the vehicle and the road side unit according to the transmission time and a transmission speed of the broadcast information and would have predictably applied it to improve the system of Alexander.
As to claim 4, Alexander does not explicitly teach calculating the horizontal distance between the vehicle and the road side unit using a formula:
                
                    d
                    =
                     
                    
                        
                            
                                l
                            
                            
                                2
                            
                        
                        -
                         
                        
                            
                                h
                            
                            
                                2
                            
                        
                    
                     
                
            
wherein d represents the horizontal distance between the vehicle and the road side unit, l represents the linear distance between the vehicle and the road side unit, and h represents the height of the road side unit.
However, such matter is taught by RAMASAMY (see at least paragraphs 45-46 regarding the vehicle may determine the lateral distance to the wireless AP 350, e.g., by using Pythagorean's theorem based on the computed distance and the AOA, i.e.).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of RAMASAMY which teaches calculating the horizontal distance between the vehicle and the road side unit using a formula with the system of Alexander as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of calculating the horizontal distance between the vehicle and the road side unit using a formula and would have predictably applied it to improve the system of Alexander.
As to claim 5, Alexander, as modified by RAMASAMY, teaches the computing device 510 may determine a distance to the first device based on an AOA with respect to the first device (see at least paragraphs 46-50, RAMASAMY). Further, the computing device may receive location information of the wireless AP, such as GNSS coordinates or position information with respect to a road surface. And the computing device 510 may then compare the received lane of travel information with information provided by the lane map to confirm that the determined lane of travel corresponds correctly with the information provided by the lane map (see at least paragraphs 52-55, RAMASAMY), however, Alexander, as modified by RAMASAMY, does not explicitly teach obtaining location information of each positioning point on a current road section from the map information; matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit; or taking location information of the matched positioning point as the location information of the vehicle.
However, UKAI teaches obtaining location information of each positioning point on a current road section from the map information (see at least paragraph 24 regarding the map data includes information on the position and shape of the road); matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit; and taking location information of the matched positioning point as the location information of the vehicle (see at least paragraphs 26-29 regarding the map matching process calculates the current position of the vehicle based on the signals output from the sensor for autonomous navigation and the sensor for satellite navigation of the position detector 11, and projects the calculated current position onto the road position in the map data. By doing (pulling back), it is a process of identifying the road on which the vehicle is traveling and the vehicle position on the road).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UKAI which teaches obtaining location information of each positioning point on a current road section from the map information, matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit, and taking location information of the matched positioning point as the location information of the vehicle with the system of Alexander, as modified by RAMASAMY, as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of obtaining location information of each positioning point on a current road section from the map information, matching a positioning point having a distance from the road side unit equal to the horizontal distance between the vehicle and the road side unit on the current road section, according to the horizontal distance between the vehicle and the road side unit and the location information of the road side unit, and taking location information of the matched positioning point as the location information of the vehicle and would have predictably applied it to improve the system of Alexander as modified by RAMASAMY.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7, Alexander, as modified by RAMASAMY, teaches wherein after obtaining the location information of the vehicle, the method further comprises: detecting a speed of the vehicle (see at least paragraph 78 regarding information from speed sensors, Alexander).
Alexander, as modified by RAMASAMY, does not explicitly teach calculating a distance traveled by the vehicle from receiving the broadcast information sent by the road side unit to a current moment, according to the speed of the vehicle; or matching the location information and the distance traveled by the vehicle with the map information to obtain the location information of the vehicle at the current moment.
However, such matter is taught by UKAI (see at least paragraphs 26-29 regarding the map matching process calculates the current position of the vehicle based on the signals output from the sensor for autonomous navigation and the sensor for satellite navigation of the position detector 11, and projects the calculated current position onto the road position in the map data. By doing (pulling back), it is a process of identifying the road on which the vehicle is traveling and the vehicle position on the road. See also at least paragraphs 57-58 regarding the distance traveled by the vehicle 20 is calculated from the position where the beacon data is received from the optical beacon 21 as a starting point, and the current travel section is specified from the information of the traveled distance and the length of each section. The deviation determination is performed based on the distance calculation based on the accurate distance and direction information obtained from the optical beacon 21, the deviation is determined at the time of receiving the beacon data from the optical beacon 21 as compared with the normal map matching).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UKAI which teaches calculating a distance traveled by the vehicle from receiving the broadcast information sent by the road side unit to a current moment, according to the speed of the vehicle and matching the location information and the distance traveled by the vehicle with the map information to obtain the location information of the vehicle at the current moment with the system of Alexander, as modified by RAMASAMY, as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of calculating a distance traveled by the vehicle from receiving the broadcast information sent by the road side unit to a current moment, according to the speed of the vehicle and matching the location information and the distance traveled by the vehicle with the map information to obtain the location information of the vehicle at the current moment and would have predictably applied it to improve the system of Alexander as modified by RAMASAMY.
As to claim 8, Examiner notes claim 8 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 9, Examiner notes claim 9 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 7 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 4 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 20, Alexander teaches a vehicle, comprising:
at least one processor (see at least FIG. 1 and paragraph 35, Alexander); and
a memory communicatively connected to the at least one processor, wherein the memory stores instructions executable by the at least one processor, the instructions, when executed by the at least one processor, enable the at least one processor to perform the vehicle infrastructure cooperative positioning method according to claim 1 (see at least FIG. 1 and paragraph 35, Alexander).

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al., US 2020/0077238 A1, hereinafter referred to as Alexander, in view of RAMASAMY, US 2017/0277960 A1, hereinafter referred to as RAMASAMY and in view of UKAI, JP 5472034 B2, hereinafter referred to as UKAI, and further in view of CHEN et al., US 2018/0335307 A1, hereinafter referred to as CHEN, respectively.
As to claim 6, Alexander, as modified by RAMASAMY and UKAI, does not explicitly teach wherein the broadcast information further comprises map update information of the current road section; before obtaining the location information of each positioning point on the current road section from the map information, the method further comprises: obtaining the map update information from the broadcast information; or updating the map information with the map update information in a case where the map information is not matched with the map update information.
However, CHEN teaches obtaining the map update information from the broadcast information (see at least paragraphs 55-58 regarding the system 100 can then use the trained map matching platform 101 to classify probe points for map matching using a machine learning approach according to the embodiments described herein. FIGS. 3A to 3D are diagrams illustrating an example of map-matching probe points using a trained machine learning classifier, according to one embodiment. FIG. 3A illustrates map 301 of a geographic area depicting a road network 303 shown in outline shape with mapped geometries (e.g., mapped links 305) of the road network 303 indicated with a polyline (e.g., indicated as dark lines) superimposed on the mapped portion of the road network 303. Mapped links 305, for instance, refer to segments of the road network 303 that have corresponding link or road segment records stored in a map database (e.g., the geographic database 103)); and updating the map information with the map update information in a case where the map information is not matched with the map update information (see at least paragraphs 59-60 regarding the unmatched probe points may be indicative of new or changes in the geometry of the road network 303. Accordingly, the map matching platform 101 can pass this set of unmatched probe points to another component of a map data generation pipeline to determine whether they indicate a new road segment that should be mapped in the geographic database 103 as a new link record. By way of example, the probe points can be processing using any known method for determining a new link including, but not limited, to clustering, trajectory analysis, imagery analysis of the area, dispatch of a mapping vehicles or crews, etc. FIG. 3D shows a result of this process of extracting new road geometries from unmatched probe points. As shown in FIG. 3D, the map 301 has been updated to include a new link record 321 corresponding to the unmapped road segment 307. The new link record 321 is indicated by a dark polyline as used to indicate the other mapped segments of the road network 303).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of UKAI which teaches obtaining the map update information from the broadcast information and updating the map information with the map update information in a case where the map information is not matched with the map update information with the system of Alexander, as modified by RAMASAMY and UKAI, as both systems are directed to a system and method for estimating the position of an object, and one of ordinary skill in the art would have recognized the established utility of obtaining the map update information from the broadcast information and updating the map information with the map update information in a case where the map information is not matched with the map update information and would have predictably applied it to improve the system of Alexander as modified by RAMASAMY and UKAI.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 6 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MOUSAIN et al. (US 2021/0270614 A1) regarding a system and method for determining a first estimate of the position of the vehicle based on the determination of the relative position of the vehicle with respect to a roadside unit used as a first information source.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666